823 F.2d 548Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jerry SQUIRE, Petitioner-Appellant,v.D. L. WILLIAMS, Warden; Attorney General of the State ofVirginia, Respondents-Appellees.
No. 86-7420
United States Court of Appeals, Fourth Circuit.
Submitted April 23, 1987.Decided June 24, 1987.

Jerry Squire, appellant pro se.
Thomas D. Bagwell, Assistant Attorney General, for appellees.
Before PHILLIPS and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the magistrate's opinion discloses that this appeal from his order refusing relief under 42 U.S.C. Sec. 1983 and 28 U.S.C. Sec. 2254 is without merit.  Based on the magistrate's reasoning, we affirm the denial of relief under Sec. 1983 and deny a certificate of probable cause to appeal the denial of relief under Sec. 2254.  Squire v. Williams, C/A No. 86-392-R (E.D. Va., Dec. 1, 1986).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED IN PART; DISMISSED IN PART.